STATE OF LOUISIANA
               COURT OF APPEAL, FIRST CIRCUIT
  ANTHONY           R.    RODRIGUE        AND
                                                                                NO.    2022 CW 0605
  CHELSEA BROOKS

  VERSUS


  THE GRAY INSURANCE COMPANY,
  WASTEWATER TREATMENT OF
  LOUISIANA,              INC.,     ASCENSION                                         JULY     5,    2022
  WASTEWATER TREATMENT,                     INC.,
  AND MICHAEL DEAN SWAN


  In    Re:              Michael     Dean       Swan,                   for
                                                          applying             supervisory           writs,
                         23rd Judicial          District      Court,   Parish of Ascension,              No.
                         129993.



 BEFORE:             WHIPPLE,        C. J.,     GUIDRY AND WOLFE,        JJ.

          WRIT           DISMISSED.         This     writ     is    dismissed     pursuant          to   the
 motion        to        dismiss     filed by         relator,      Michael    Dean    Swan,
 that         the    parties         have                                                           stating
                                                reached     an     agreement    as    to   the      issues
 pending before this court
 that this court dismiss the writ application.
                                                    in the writ application and requesting
                                                        VGW
                                                        JMG
                                                        EW




COURT OF APPEAL,                  FIRST   CIRCUIT




       DEPUTY CL RK OF COURT
              FOR THE COURT